ALLOWABILITY NOTICE
1.	This Allowability Notice is in response to Applicant’s Amendments and Remarks filed on 02/01/2022. As filed by Applicant: Claims 1-13 are pending. None of the claims have been amended. Claims 14-18 were previously withdrawn from consideration.

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . -- The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Response to Arguments
3.	Applicant’s arguments, filed 02/01/2022, with respect to the rejection of claims 1-13 under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2015/0109006 A1), in view of Komiya et al. (US 2010/0288635 A1), have been fully considered and are persuasive.  The prior art rejection of the claims has been withdrawn. 


Election/Restrictions
4.	Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 14-18, directed to the method of making an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. -- Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 11/05/2021 is hereby withdrawn. 
In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Examiner’s Amendment
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Alexander Johnson on 02/01/2022.
The application has been amended as follows: 
Cancel claims 4 & 16 [These features are incorporated into claims 1 & 14]. 
	Claim 1, line 2, change “a first insulating layer;” to “a first insulating layer formed from a non-conductive material;”
	Claim 1, lines 3-4, change “…having a first and second electrically conductive strip located therein and wherein…” to “…having first and second electrically conductive strips located within a first horizontal plane within the intermediate layer and wherein…”
	Claim 1, line 6, change “a second insulating layer positioned…” to “a second insulating layer formed from a non-conductive material positioned…”
	Claim 1, lines 6-8, delete “wherein said first and second electrically conductive strips are located within a first horizontal plane within the intermediate layer and”
	Claim 1, line 9, change “…device.” to “…device, wherein the conductive soft polymer material is selected from the group consisting of ionic liquid polymers, particle based soft conductive polymers, and soft polymers having intrinsic conductivity.”
	Claim 5, line 1, change “…soft polymer is an ionic liquid” to “…soft polymer material is an ionic liquid”
	Claim 10, lines 1-2, change “wherein said first insulating layer and said second insulating layer comprise material selected from group…” to “wherein the non-conductive material of said first insulating layer and the non-conductive material of said second insulating layer are selected from the group…”
	Claim 10, lines 8-9, change “…said material of said first insulating layer can be the same or different than the material of the second insulating layer.” to “…the non-conductive material of said first insulating layer can be the same or different than the non-conductive material of said second insulating layer.”
	Claim 14, line 2, change “…a first insulating soft polymer material…” to “…a first insulating soft polymer formed from a non-conductive material…”
	Claim 14, line 4, change “…polymer material to from…” to “…polymer to form…”
	Claim 14, line 8, change “…array conductive…” to “…array of conductive…”
	Claim 14, line 10, change “…strips to form;” to “…strips;”
	Claim 14, line 12, change “…a second insulating soft polymer material into a” to “…a second insulating soft polymer formed from a non-conductive material into a”
	Claim 14, line 14, change “…polymer material to…” to “…polymer to…”
	Claim 14, line 16, change “…to a a first impedance measuring device.” to “…to a first impedance measuring device, wherein the conductive soft polymer material is selected from the group consisting of ionic liquid polymers, particle based soft conductive polymers, and soft polymers having intrinsic conductivity.”
	Claim 17, line 1, change “…soft polymer is…” to “…soft polymer material is…”
	Claim 18, lines 1-2, change “wherein said first insulating soft polymer material and said second insulating soft polymer material comprise material selected from group consisting of” to “wherein the non-conductive material of said first insulating soft polymer and the non-conductive material of said second insulating soft polymer are selected from the group consisting of”
	Claim 18, lines 8-10, change “…wherein first insulating soft polymer material can be the same or different than the second insulating soft polymer material.” to “…the non-conductive material of said first insulating soft polymer can be the same or different than the non-conductive material of said second insulating soft polymer.”


Allowable Subject Matter
6.	Claims 1-3, 5-15 and 17-18 are allowed.
7.	The following is an examiner’s statement of reasons for allowance: Upon further consideration, the instant claims are allowable over the closest related references, Choi et al. (US 2015/0109006 A1) and Komiya et al. (US 2010/0288635 A1), already of record, for the detailed reasons presented in Applicant’s Remarks filed on 02/01/2022.
In agreement with Applicant’s arguments, the prior art does not disclose or reasonably suggest a tactile sensor comprising an intermediate layer of conductive soft polymer material positioned between two insulating layers formed from non-conductive materials, i.e. three distinct layers, wherein at least two electrically conductive strips are located within a first horizontal plane of the intermediate layer. One embodiment of a tactile sensor of the present invention, Figure 1A, is reproduced here. See the originally filed specification at para. [0025] and [0033-0036] for its description.

    PNG
    media_image1.png
    318
    563
    media_image1.png
    Greyscale

There would have been no motivation to one of ordinary skill in the art based upon the disclosures of Choi and/or Komiya to arrive at the claimed tactile sensor or method of making the same as a whole with its required combination of features, novel elements of which are its sandwich structure composed of two insulating layers formed from non-conductive materials and one electrically conductive layer of a conductive soft polymer material (e.g. ionic liquid polymers) with conductive strips therein.
One of ordinary skill in the art would not find the instantly claimed product and method limitations to be obvious variants of the prior art teachings and other known tactile sensors and methods of making the same. 
In light of the above discussion, and the unique combination of each and every specific element stated in the claims, it is evident as to why the present claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342. The examiner can normally be reached Monday to Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KATIE L. HAMMER
Primary Examiner
Art Unit 1761



/KATIE L. HAMMER/Primary Examiner
Art Unit 1761                                                                                                                                                                                                        May 2, 2022